Citation Nr: 0715279	
Decision Date: 05/23/07    Archive Date: 06/01/07

DOCKET NO.  04-17 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Waco, Texas


THE ISSUES

1.  Entitlement to service connection for sinusitis.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for a major depressive 
disorder.

4.  Entitlement to service connection for an anxiety disorder 
with panic attacks.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



WITNESSES AT HEARING ON APPEAL

Appellant and her husband


ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The appellant is a veteran who served on active duty from 
September 1979 to September 1982.  These matters are before 
the Board of Veterans' Appeals (Board) on appeal from a 
September 2003 rating decision by the Waco RO.  In February 
2007, the veteran and her husband testified at a Travel Board 
hearing before the undersigned; a transcript of this hearing 
is of record.  At the hearing, she submitted additional 
evidence along with a statement waiving initial RO 
consideration.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if any action is required on her part.


REMAND

During the February 2007 Travel Board hearing, the veteran 
stated that she was in receipt of disability benefits from 
the Social Security Administration (SSA).  Medical records 
considered by SSA in making their determination have not been 
secured.  As these records may contain pertinent information, 
and are constructively of record, they must be secured.  
Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 (1992).

At her hearing before the undersigned in February 2007, the 
veteran provided sworn testimony that she believed that her 
psychiatric disorders (anxiety and depressive disorders) and 
her hypertension stem from a sexual assault in the military.  
Service connection claims based on personal assaults must be 
developed in accordance with 38 C.F.R. § 3.304(f)(3).  As the 
veteran had not previously alleged an assault, such 
development was not undertaken by the RO.  Notably, the 
veteran also stated that she reported the assault while in 
service.  Since personnel records may reflect this or contain 
other information relevant a personal assault claim, such 
records should be secured.

Although the rating decision and statement of the case state 
otherwise, the veteran's service medical records have not 
been associated in the claims file.  The records that have 
been associated with the file are the veteran's medical 
records as a dependent spouse of a serviceman.  While they 
may appear to be service medical records, they are not 
because the earliest record is dated December 1982, after the 
veteran separated from service.  Consequently, the service 
medical records during her period of service should be 
obtained and associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Secure the veteran's service 
personnel and medical records for 
association with the claims file.

2.  Send the veteran a letter providing 
the notice required under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), to 
include notification that she should 
submit any pertinent evidence in her 
possession regarding her claim for 
service connection for psychiatric 
disability based on sexual assault.  
Advise her of the various ways in which a 
stressor event in a personal/sexual 
assault case may be corroborated (i.e., 
3.304(f)(3)).  Such alternative forms of 
evidence include, but are not limited to, 
behavior/performance changes, records 
from law enforcement authorities, mental 
health counseling centers, hospitals, or 
physicians; statements from family 
members, fellow service members, or 
clergy; deterioration in work 
performance; substance abuse; episodes of 
depression, panic attacks, or anxiety 
without an identifiable cause; or 
unexplained economic or social behavior 
changes.  Give the veteran and her 
representative ample opportunity to 
respond.

3.  Obtain from SSA the medical records 
upon which any award of SSA disability 
benefits to the veteran was based.

4.  Thereafter, arrange for any further 
development suggested by the results of 
the development sought above, and then 
readjudicate these claims.  If any 
benefit remains denied, issue an 
appropriate supplemental statement of the 
case and provide the veteran and her 
representative the opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 


appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




